Citation Nr: 0100962	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  00-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran complained of a choking sensation in service.

3.  There is competent medical evidence of record relating 
the veteran's current anxiety disorder to past choking 
episodes.


CONCLUSION OF LAW

An anxiety disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2000), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for an anxiety disorder.  The RO denied 
the veteran this benefit in May 1999 on the basis that his 
claim was not well grounded.  During the pendency of this 
appeal, however, a bill was passed that eliminates the need 
for a claimant to submit a well-grounded claim and amplifies 
the VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).  The RO has not considered the veteran's claim 
pursuant to, and the veteran has not been provided the 
opportunity to present argument on, the new legislation.  
However, due to the Board's favorable decision, explained 
below, the veteran is not prejudiced as a result thereof.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

A veteran may be granted service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000).  With regard to any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service, service connection may also 
be granted.  38 C.F.R. § 3.303(d) (2000).

During a hearing held before the undersigned Veterans Law 
Judge in October 2000, the veteran testified that his anxiety 
disorder first manifested in service in the form of a choking 
sensation and an inability to swallow a few days after he was 
administered overseas vaccinations.  The evidence of record 
supports, in part, the veteran's testimony.

The veteran served on active duty from October 1942 to 
October 1945.  His service medical records show that in April 
1945, he complained of a choking feeling in his throat, 
especially after eating and drinking, and difficulty 
swallowing and breathing, followed by chest pains.  Based on 
the veteran's report, he was hospitalized until May 1945.  A 
discharge note reflects that the veteran began to experience 
these symptoms one week after he was discharged from the 
hospital for other medical problems, namely, a common cold 
and asthmatic bronchitis, and thereafter, continued to 
experience the symptoms.  A physical evaluation revealed no 
abnormalities and a psychiatric evaluation disclosed no 
organic disease and a functional reaction to an unpleasant 
situation.  The veteran improved considerably during 
psychotherapy, with rest and sedation.  In view of his marked 
response to therapy, it was recommended that the veteran be 
maintained ashore for six months for observation.  It was 
indicated that if a frank psychoneurosis developed during 
this six-month period, a discharge would be in order.  In the 
meantime, the veteran was found to be fit for limited duty.  
In October 1945, the veteran was discharged after signing a 
statement indicating that due to the nature of his 
disability, he was requesting such a discharge.   

In written statements submitted in support of his claim and 
during the October 2000 hearing, the veteran indicated that 
he received treatment for his anxiety disorder from Dr. 
O'Malley (1952-1958), Dr. Jones (1958 to 1967), Dr. Stauffer 
(1990s), and Dr. Villaplana (1990s).  Records from one of 
these physicians, Jose A. Villaplana, M.D., and a December 
1998 VA examination report confirm that the veteran currently 
has an anxiety disorder.  According to a VA examiner who 
evaluated the veteran in December 1998, the veteran's 
generalized anxiety disorder pre-disposes him to the specific 
worry that was initiated to an adverse reaction to vaccines 
in 1944.  According to Dr. Villaplana, the veteran's past 
history of choking episodes are most likely related to his 
anxiety disorder.

Based upon the above findings, particularly Dr. Villaplana's 
opinion, the Board concludes that the evidence supports a 
grant of service connection for an anxiety disorder.  
Although the veteran was not diagnosed with an anxiety 
disorder in service, service medical records document that he 
experienced choking episodes as early as 1945, and the 
veteran has submitted a competent medical opinion linking his 
current anxiety disorder to past choking episodes (which, as 
previously indicated, initially manifested in service).  
Inasmuch as the record establishes that the veteran's anxiety 
disorder is related to his period of active service, 
specifically, to the documented in-service choking episodes 
rather than the alleged vaccinations, his claim of 
entitlement to service connection for anxiety disorder must 
be granted.



ORDER

Service connection for an anxiety disorder is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

